Citation Nr: 1514991	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral foot strain with bilateral heel spurs and bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that, in pertinent part, denied an increase in a noncompensable rating for service-connected bilateral foot strain with bilateral heel spurs and bilateral pes planus.

In May 2010, the RO increased the disability evaluation to 10 percent for bilateral foot strain with bilateral heel spurs and bilateral pes planus, effective from the date of claim on May 27, 2008.  Because increased evaluations are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2014 decision, the Board denied an increase in a 10 percent rating for the service-connected bilateral foot disability, denied an increase in a 10 percent rating for a right knee disability, denied an increase in a 10 percent rating for a right hand disability, and denied an increase in a 10 percent rating for a left hand disability.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be partially vacated as to the issue of entitlement to an increased rating for the bilateral foot disability, and that issue remanded.  The parties also moved the Court to affirm the Board's March 2014 decision as to the issues of entitlement to increased ratings for a right knee disability, right hand disability, and left hand disability.  

In a February 2015 Court order, the joint motion was granted, the Board's March 2014 decision was vacated only as to the issue of entitlement to an increased rating for the bilateral foot disability, and that issue was remanded.  The appeal as to the remaining issues was dismissed.  The case was subsequently returned to the Board.  Thus, the only issue before the Board is as listed on the first page of this decision.
  
The Board notes that there are other issues that are not currently before the Board.  Specifically, in its March 2014 decision, the Board also remanded the issues of entitlement to increased ratings for service-connected degenerative joint disease of the thoracolumbar spine and tendonitis of the left shoulder, for additional development.  The Agency of Original Jurisdiction (AOJ) has not yet completed these remand actions due to the Veteran's appeal of the other issues to the Court.  Thus, these issues are not in appellate status.



FINDINGS OF FACT

The Veteran's bilateral foot strain with heel spurs and pes planus of each foot is manifested by no more than moderate pes planus with pain on use, and heel spurs shown on X-ray study.  The weight-bearing line in each foot is medial to the great toe; and is not manifested by inward bowing of the tendo-achillis, objective evidence of marked deformity (pronation, abduction, etc.), swelling on use, or characteristic callosities.  The bilateral foot disability is analogous to no more than moderate foot injury of each foot.


CONCLUSIONS OF LAW

1.  The criteria are met for an increased rating of 10 percent, but no higher, for right foot strain with heel spurs and pes planus, throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

2.  The criteria are met for an increased rating of 10 percent, but no higher, for left foot strain with heel spurs and pes planus, throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied via a letter sent to the Veteran in June 2008, prior to the October 2008 rating decision on appeal.  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), and VA medical records.  He was also provided comprehensive VA compensation examinations in August 2008 and October 2012 in furtherance of his claim, that were based on clinical findings and a review of the record.  The examination reports contain the information needed to assess the severity of the bilateral foot disability in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  No further examination need be provided, as the Veteran has not alleged that his bilateral foot disability has worsened since most recently examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that his bilateral foot disability is more disabling than currently evaluated.

Throughout the rating period on appeal, the RO has rated the service-connected disability of bilateral foot strain with bilateral heel spurs and bilateral pes planus as 10 percent disabling under Diagnostic Codes 5284-5276.  Diagnostic Code 5276 pertains to acquired flatfoot, and Diagnostic Code 5284 pertains to residuals of other foot injuries.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of  movements in different planes.  Inquiry will be directed to  more or less than normal movement, weakened movement, excess  fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In  determining the degree of limitation of motion, the  provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable  rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or  reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Board has taken into consideration the potential applicability of other diagnostic codes in rating the disabilities at issue.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and  evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code  must be specifically explained). 

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked  inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral  disability, and is rated 50 percent disabling for bilateral  disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5284 provides ratings for residuals of other  foot injuries. Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of  foot injuries are rated 20 percent disabling; and severe  residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe"  are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and  just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be  considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision  regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board observes that the Veteran has several service-connected bilateral foot disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 can be used to evaluate disabilities of the feet, however, assigning multiple ratings for the Veteran's bilateral foot disorders, based on the same symptoms or manifestations  would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  As a preliminary matter, the Board notes that service-connected keratosis of bilateral feet has been separately evaluated.

In the now vacated portion of the Board's March 2014 decision, the Board found that Diagnostic Code 5276 was the most appropriate Diagnostic Code to rate the Veteran's service-connected bilateral foot disability, and denied an increase in the service-connected bilateral foot disability.

In the February 2015 joint motion for partial remand, the parties agreed that contrary to the Board's findings, in this case, there is evidence of deformity or other symptoms that are otherwise not contemplated by any of the other codes. The parties noted that the Veteran is service-connected for a bilateral foot disability that not only consists of pes planus, but includes bilateral foot strain with bilateral heel spurs.  The parties noted that heel spurs are a bony growth or deformity on the underside of the heel bone, and are not contemplated by the rating criteria set forth under Diagnostic Code 5276 for pes planus.  The parties stated that in light of the foregoing, and the fact that the Veteran's bilateral foot disability in this case is alternately rated under Diagnostic Code 5284 (a diagnostic code based on the impairment of one foot, and not based on bilateral involvement), the Board erred when it failed to provide an adequate statement of reasons or bases for its decision that the Veteran was not entitled to a rating in excess of 10 percent for his bilateral foot strain with bilateral heel spurs and bilateral pes planus.

The parties stated that the Board should specifically address the medical evidence of record that reflects that the Veteran's bilateral foot disability is manifested by "moderate bilateral functional impairment" and provide an adequate discussion of why he is not entitled to, at a minimum, a 10 percent rating for each foot under Diagnostic Code 5284.

In this case, the Veteran's medical history reflects findings of mild asymptomatic bilateral pes planus on in-service enlistment examination, and complaints of foot pain treated with orthotic inserts in 2004 and 2005.  X-ray studies also revealed findings of bilateral heel spurs.

VA outpatient treatment records dated in March and September 2006 reflect that the Veteran complained of painful feet, and was given over-the-counter insoles.  In June 2008, he was again fitted with over-the-counter foot orthoses.

VA examination of the Veteran's feet in August 2008 revealed tenderness in the medial plantar arches, and flattening of these arches, as well as tenderness in the calcaneal areas of both feet.  The axis of the Achilles with the foot fell medial and within the line.  There was no malalignment between the forefoot and midfoot bilaterally.  Range of motion of each foot was to 10 degrees on dorsiflexion, to 25 degrees on plantar flexion, to 25 degrees on inversion, and to 15 degrees on eversion, with pain at the extremes of motion in all directions.  The pertinent diagnosis was bilateral feet strain with calcaneal spurs and bilateral pes planus.

VA records show that the Veteran was treated for flat feet, and custom-molded orthotics were ordered for him in October 2008 and January 2009.  

On VA examination in October 2012, the Veteran reported that his feet hurt "all over all the time."  He indicated that his feet have become flat but denied current treatment for this.  He complained of constant pain in his feet and said he wore custom orthotics daily for his flat feet.  The examiner noted metatarsalgia.  X-rays of both feet were negative for fracture, dislocation, or lytic or blastic lesions; joint spaces were well preserved.  The X-ray study showed a spur on the plantar aspect of the right calcaneus (heel) and a spur at the Achilles insertion on the left calcaneus.  The examiner noted that the Veteran missed three days of work in the past year due to bilateral foot pain.  The Veteran reported that he worked full-time in an IT department.  On examination, there were no signs of Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  The Veteran did not require any assistive devices for ambulation.  There was no joint abnormality.

After a careful review of all of the evidence of record, the Board finds that the next-higher 30 percent rating is not warranted for the service-connected bilateral foot disability under Diagnostic Code 5276 throughout the rating period on appeal, as the weight of  the evidence does not show symptoms that approximate severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 50 percent rating is also not warranted, as the weight of the evidence does not show symptoms that approximate pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of  the tendo-achillis on manipulation, that is not improved by  orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

However, with resolution of reasonable doubt in the Veteran's favor, the 
Board finds that separate 10 percent ratings are warranted for each foot, rating the multiple service-connected foot disabilities by analogy under Diagnostic Code 5284.  As to functional impairment, the August 2008 and October 2012 examiners found, at most, pain on use of the feet and flattened arches, which are corrected with daily use of orthotics.  The examinations do not reflect that he has an antalgic gait.  He has received very little ongoing treatment for his bilateral foot disability, primarily orthotics, and has reported very little lost time from work due to this disability.  In sum, the Board finds that this bilateral foot disability is no more than moderate in degree, and that the criteria for even higher ratings under Diagnostic Code 5284 have not been met.  

Higher ratings are not warranted under other potentially applicable Diagnostic Codes, as the evidence does not show that the Veteran has manifestations analogous to weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toes (Diagnostic Code 5282), and malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).  Moreover, although the Veteran is shown to have metatarsalgia, as the maximum available rating under this code is 10 percent, a higher rating is also not available under this code.

The Board finds that the service-connected bilateral foot strain with bilateral heel spurs and bilateral pes planus more nearly approximates a moderate foot injury of each foot, warranting separate 10 percent ratings, but no higher, for each foot throughout the rating period on appeal.


Extraschedular Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is  warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals  that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's bilateral foot disability are fully contemplated by the schedular rating criteria. The rating criteria consider the Veteran's reported symptoms such as pain on use of his feet and flattened arches. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284.  Thus, the evidence does not  support referring this case for an extraschedular evaluation. 


ORDER

A higher 10 percent rating for right foot strain with heel spurs and pes planus is granted throughout the rating period on appeal, subject to the statutes and regulations governing the payment of VA compensation.

A higher 10 percent rating for left foot strain with heel spurs and pes planus is granted throughout the rating period on appeal, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


